DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1, 3-12 and 14-15 are currently pending
Claims 2 and 13 have been cancelled
Response to Arguments
3.	Applicant’s arguments with respect to the rejection(s) of claims Applicant’s arguments with respect to claims 1, 3-12 and 14-15, have been considered but are found unpersuasive.
At Pg.1 of the Remarks of 04/14/2022 Applicants allege that Lee is improper art due to failing to disclose the matter of claim 2, (now embedded into claim 1 upon amendment), specifically arguing as cited;
“Lee's priority application (Korean Application No. 10-2019-0027938) does not disclose features of "wherein the residual related information includes the LFNST index information based on the enabled flag representing that the LFNST is enabled and the MIP flag representing that the MIP is not applied." Therefore, the effective priority date of Lee for these features is no earlier than the actual filing date of Lee, namely March 12, 2020, which is after the priority date of the instant application. “.
Examiner revisited the priority date of the Korean application KR10-2019-0027938, with a valid priority date of Mar. 12, 2019 along with the contested matter of claim 2, finding full disclosure at Pg. 102 of the Word document titled; WO2020185022A1=KR20190027938A=Lee, Be Keun-ref.docx, 
herein attached for the record and citing:
“Alternatively, even when the current block is encoded by intra prediction, when intra prediction based on a matrix is performed, the second transform may not be applied.”
Therefore the Office Action on merit is brought to finality as it would have been otherwise rejected under the same evidentiary prior art.
	Applicant’s representative is encouraged to contact the Examiner with amending matter deemed to advance the prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 3-12 and 14-15 are rejected under 35 U.S.C. 103 as being obvious over Bae Keun Lee (hereinafter Lee) (US 2021/0306666) in view of Cheng-The Hsieh et al., (hereinafter Hsieh) (US 2018/0103252) and further in view of Zhipin Deng et al., (hereinafter Deng) (US 2021/0297672).

Re Claim 1. (Currently Amended) Lee discloses, an image decoding method performed by a decoding apparatus (decoder in Fig.2 Par.[0103]-[0106]), the method comprising: 
obtaining prediction related information and residual related information for a current block from a bitstream (receiving a bitstream at unit 210 Fig.2 Par.[0107]); 
deriving transform coefficients for the current block based on the residual related information (deriving the transform coefficients at 225 from inversely quantized coefficients at 220 in Fig.2); and 
generating residual samples of the current block based on the transform coefficients (generating at encoder residual value coefficients Par.[0095], or at decoder the residual samples from intra-prediction unit 235 or from inter-prediction unit 230 based on transform coefficients, at Summer (+) in Fig.2, Par.[0104]), 
wherein the residual related information includes low frequency non-separable transform (LFNST) index information (the residual is generated from the low frequency DCT coefficients of non-zero low frequency components, Par.[0554] into non-separable transform coefficients based on signaled index information specifying the LFNST Par.[0659]) related to one of transform kernels in an LFNST transform set for the current block based on an enabled flag for LFNST (the residual related information includes low frequency non-separable transform, e.g., DC only components Par.[0656] based on MIP flag Par.[0658] and ISP information flag specifying a non-separable transform index information, Par.[0659]) and 
a matrix based intra prediction (MIP) flag, wherein generating the residual samples comprises (matrix based intra-prediction i.e., MIP mode is applied and signaled by one-bit flag, Par.[0426],[0427], [0658] [0659]): 
deriving modified transform coefficients from the transform coefficients based on the LFNST index information (deriving the secondary transform coefficients NSST from index information Par.[0659]); and 
generating the residual samples based on the modified transform coefficients, wherein the MIP flag represents whether MIP is applied to the current block, and wherein the MIP flag is included in the prediction related information (the residual block sameples are generated based on the intra_subpartitions_mode_flag indicating whether no split into sub-partitions is applied, ISP of the block, Par.[0498]-[0500], [0502]-[0503] by intra_subpart_type_flag [0507] where the matrix-intra prediction e.g., MIP mode is applied based on information being signaled by a flag  Par.[0426]-[0427], [0442] and includes information that the non-separable second transform NSST, is performed based in an index information grater then “0”, through on a flag signaled to decoder, Par.[0571],[0668]…),
, and wherein the residual related information includes the LFNST index information based on the enabled flag representing that the LFNST is enabled and the MIP flag representing that the MIP is not applied (when the matrix-based intra prediction i.e., MIP is applied, the LFNST or the instant NSST second non separable transformation is performed, Par.[0657]-[0660] or Pg.102 of Lee: Priority Doc: WO2020185022A1=KR20190027938A=Lee, Be Keun-ref.docx per ).  
However, while Lee teaches the claim limitations addressing the frequency of the transform coefficients undergoing a second non-separable transform (Par.[0554]-[0557]), the art to;
Hsieh teaches about the low frequency part of the transform coefficients matrix to which applying a secondary transform ROT indicated by an 2-bit index at the TU/CU level as, the LFNST index information is configured in a coding unit syntax, (Par.[0162]-[0166]). 
The ordinary skilled in the art would have found obvious before the effective filing date of the invention to associate the coding method described in Lee, with the common coding method and apparatus applying multiple transforms to the video data disclosed in Hsieh at Abstract, introducing the subject of low-noise non separable transformation being further identified by a signaled index to decoder to be  applied to the low frequency coefficients concentrated around the DC block coefficient i.e., the low-frequency, by which resulting in the advantage of reducing the amount of data representing the residual block, the bandwidth and storage required, Par.[0026], hence providing the rationale to deem the combination predictable.
	
In a similar art, Deng teaches,
wherein the residual related information includes low frequency non-separable transform (LFNST) index information related to one of transform kernels in an LFNST transform set for the current block based on an enabled flag for LFNST and a matrix based intra prediction (MIP) flag (the residual data including low frequency transform is set to a secondary non-separable transform NSST and the matrix based intra prediction, MIP flags, Par.[0440],[0584]), 
wherein generating the residual samples comprises: 
deriving modified transform coefficients from the transform coefficients based on the LFNST index information (where the residual sample generation relies on deriving the second transform low frequency coefficients, NSST, to be applied according to MIP mode not being enabled, Par.[0519],[0616]); and 
generating the residual samples based on the modified transform coefficients (generating the NSST or the RST mode, coefficients, Par.[0519]), 
wherein the MIP flag represents whether MIP is applied to the current block (whether Par.[0567] Fig.23), and 
wherein the MIP flag is included in the prediction related information (determining if MIP mode is applied Fig.24, 26, 29B by parsing the bitstream representation of a flag using the context arithmetic coding, K >=0 contexts, Par.[0008],[0009]).  
According to the common disclosure in the arts to Lee and Hsieh the ordinary skilled in the art would have found obvious to try by choosing from a number of identified predictable solutions, to combine by associating the teachings in Deng suggesting methods applied to the same decoding process where a secondary transform is being applied conditional to whether the application of matrix-intra prediction MIP is coded into the bitstream and signaled by a flag to decoder (Par.[0584]-[058], Fig.23). The rationale to combine is based on the common interest to provide higher coding efficiency (Deng: Par.[0054],[0055]) as specified in the Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated in MPEP 2143: Basic Requirements of a Prima Facie Case of Obviousness. I.    EXEMPLARY RATIONALES at (A-E) 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
that may support a conclusion of obviousness above evidenced,  including :
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Re Claim 2. (Canceled)
 
Re Claim 3. (Original)  Lee Hsieh and Deng disclose, the image decoding method of claim 1, 
Lee teaches about, wherein the residual related information does not include the LFNST index information based on the MIP flag representing that the MIP is applied, and the LFNST index information is derived based on at least one of reference line index information for the current block, intra prediction mode information of the current block, size information of the current block, and the MIP flag (these deterministic conditions between the matrix-based intra-prediction (MIP) and whether the application of the secondary non-separable transform LFNST or (NSST) are disclosed at Par.[0659]).  

Re Claim 4. (Original)  Lee Hsieh and Deng disclose, the image decoding method of claim 1, 
Lee teaches about, wherein the LFNST index information is derived through truncated rice (TR) based binarization based on the MIP flag representing that the MIP is not applied (applying context-adaptive based coding mode CAVLC, CABAC, to represent and signal the NSST index when MIP flag is not applied Par.[0094], [0106]), and 
the LFNST index information is derived through fixed length (FL) based binarization based on the MIP flag representing that the MIP is applied (the low frequency NSST based on MIP flag being applied and the and the respective syntax is coded according to the exponential Golomb coding, EG, where the signaled least significant bits of the input binary remainder have a binary fixed length codeword Par.[0094]).  

Re Claim 5. (Original)  Lee Hsieh and Deng disclose, the image decoding method of claim 1, 
Hsieh teaches, wherein the LFNST index information comprises an LFNST flag representing whether a non-separable transform for low-frequency transform coefficients of the current block is applied (a NSST index is explicitly signaled, Par.[0168]), and 
Lee teaches, a transform kernel index flag representing a transform kernel applied to the current block among transform kernel candidates (a flag specifying the NSST is signaled Par.[0571]).
It would have been obvious to the ordinary skilled before the effective filing date of the invention to consider the signaling of a second transform kernel as indicated by a flag, and by considering the index information (Lee above)   

Re Claim 6. (Original)  Lee Hsieh and Deng disclose, the image decoding method of claim 5, 
Lee teaches about, wherein the transform kernel index flag is included in the LFNST index information based on the LFNST flag representing that the non- separable transform is applied and the MIP flag representing that the MIP is not applied (this dependency condition is taught at Par.[0659]).  

Re Claim 7. (Original)  Lee Hsieh and Deng disclose, the image decoding method of claim 5, 
Lee teaches about, wherein the LFNST flag and the transform kernel index flag are derived through fixed length (FL) based binarization (the low frequency NSST based on MIP flag being applied and the and the respective syntax is derived according to the exponential Golomb coding, EG, where the signaled least significant bits of the input binary remainder have a binary fixed length codeword Par.[0094]).  

Re Claim 8. (Original)  Lee Hsieh and Deng disclose, the image decoding method of claim 5, 
Lee teaches about, wherein a first bin of a bin string of the LFNST flag is derived based on context coding, the context coding is performed based on a context index increment value for the LFNST flag, and the context index increment value is derived as one of candidates including 0 and 1 (the context coding is applied Par.[0094],[0106] and  incrementing the index value intra_luma_ref_idx being incremented by 1 to values from 0-2 per Table 3, Par.[0433], [0440]), and 
Hsieh teaches about, a first bin of a bin string of the transform kernel index flag is derived based on bypass coding (enabling the bypass of the secondary transform  Par.[0028]).
However, while the above limitations may be inferred from Lee and Hsieh, the explicit teaching of the claimed limitations is disclosed by Deng as applied to the NSST flag and the binary index being coded in bypass mode, 
wherein a first bin of a bin string of the LFNST flag is derived based on context coding, the context coding is performed based on a context index increment value for the LFNST flag (first bin is coded in CABAC context, Par.[0319), and 
the context index increment value is derived as one of candidates including 0 and 1 (incrementing the value of the syntax element flag, per Table 9-15 and the IntraPredModeY[xCb][yCb] is greater than a value of the candidate model list [i] is incremented by one), and 
a first bin of a bin string of the transform kernel index flag is derived based on bypass coding (coding the syntax element in bypass, Table 9-15).   
	 
Re Claim 9. (Currently Amended) Lee Hsieh and Deng disclose, the image decoding method of claim 8, 
Deng teaches about, wherein the context index increment value is derived based on [[ an]] a multiple transform selection (MTS) index representing a transform kernel set to be used for the current block among transform kernel sets (applying a multi transform selection scheme, MTS, Par.[0301] 3.1 and [0302]), and 
tree type information representing a partitioning structure of the current block (using the tree type Par.[0146]).  
Re Claim 10. (Original) Lee Hsieh and Deng disclose, the image decoding method of claim 5, 
Deng teaches about, wherein the residual related information does not include the LFNST index information and the transform kernel index flag based on the MIP flag representing that the MIP is applied (using MIP mode flag to compute the block Par.[0008]-[0009], etc.,… or [0070]), and 
the LFNST flag and the transform kernel index flag are derived based on at least one of reference line index information for the current block, intra prediction mode information of the current block, size information of the current block, and the MIP flag (the NSST application is based on the MIP flag [0008], the size of the current block and Par.[0024], Fig.5A-B per ISP luma intra-predicted blocks, Par.[0060]).  

Re Claim 11. (Original) Lee Hsieh and Deng disclose, the image decoding method of claim 1, 
Lee teaches about, wherein the prediction related information further includes intra sub-partitions (ISP) related information about sub-partitioning of the current block (a sub-partition flag is signaled to decoder, Par.[0502]-[0504]), and 
the residual related information includes the LFNST index information further based on the ISP related information representing that ISP split is not applied (Par.[0503]-[0504]).  
	
	Re Claim 12. (Currently Amended) This claim represents the image encoding method involving the process performed within the prediction loop of an encoding apparatus, where each and every limitation is represented by the decoding method of claim 1, by having the LFNST index information configured in the coding unit syntax further based on the minimum value (Lee: Par.[0667]-[0670) hence it is rejected on the same evidentiary probe mutatis mutandis.
	
Re Claim 13. (Canceled)

Re Claim 14. (Currently Amended)  This claim represents the non-transitory computer-readable storage medium storing a bitstream generated by an encoding method, at an encoding apparatus fully implementing each and every limitation of the prediction loop recited at claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 15. (Currently Amended)  This claim represents the method of an image data transmission disclosed in Lee (Par.0666]) the method comprising an encoding method performed by an encoding apparatus fully implementing each and every limitation of the prediction loop of claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/